Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 3/18/22.
Claims 1-2, 5-7 and 10-13 are pending.

Response to Arguments
Objections to the drawings
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Objections to the specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Objections to the claims
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim rejections under 35 U.S.C. §112(b)
The applicant’s amendments are sufficient to overcome the previous rejection which is consequently withdrawn.

Double patenting rejections
The terminal disclaimer filed 3/18/22 is sufficient to overcome the previous rejection which is consequently withdrawn.

Rejections under 35 U.S.C. §102 (now §103)

Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.

Applicant respectfully submits that Fukada does not provide any indication that it would be beneficial for the system disclosed in Figorilli et al. to additionally acquire an operating parameter the work stations such as sawmills to improve upon the quality assurance. Instead Fukada suggests to recording a fault history of a device to prevent maintenance or operational interruptions. Nowhere is it suggested that the status and the operation parameters can be combined to obtain improved information values on the processed objects. (pg. 12, 1st full par.)

The examiner respectfully disagrees. Figorilli discloses an auditor collecting data regarding the processing of the object (e.g. Figorilli pg. 7, 3rd par. “support the in-field operation from the timber marking to cutting phases”). Fukada teaches that an auditor collecting additional data (e.g. par. [0032] “failure occurrence date … cause of failure … temperature, and humidity”) provides the benefit of, among other things, “prevent[ing] operational stoppages” (par. [0002]-[0003]). Those of ordinary skill in the art would have understood it was desirable to avoid such stoppages at a sawmill. Accordingly, those of ordinary skill in the art would have been motivated to do so to avoid such stoppages.  

However, the PHOSITA does not find any hint in Savio et al. to improve upon the system of Figorilli et al. To ensure a secure system, the system described in Figorilli et al. already relies on a blockchain. In Figorilli et al., no need is disclosed to further secure the system, nor is there any indication that would lead a skilled person to do so. The inventors have however realized that the provision of an RSM-module in the context of the auditor device guarantees that the highest security requirements are met for the transfer of sensitive data between the components. (pg. 12, last par.)

The examiner respectfully disagrees. Those of ordinary skill in the art would have understood that Figorilli, and blockchain more generally, requires the use of cryptography and associated keys (see e.g. pg. 7, 1st par. “Azure Key Vaults”). Savio disclose an HSM “safeguards and manages digital keys and provides cryptoprocessing” (par. [0076]). Accordingly, those of ordinary skill in the art would have been motivated to include an HSM in, e.g., Figorilli’s smart phone (see e.g. pg. 7). Those of ordinary skill in the art would have been motivated to do so as an, at least arguably, improved method of maintaining the necessary keys and performing the necessary cryptoprocessing. 

With respect to feature (iii) wherein the auditor device is adapted to receive input information and to assign the acquisition information to the object depending on said input information, Applicant respectfully submits that although in Figorilli et al. data can be transmitted ("synchronization" see. p. 7 and p. 8) to the auditor device ("database/ remote server") via a smartphone app in the course of marking, cutting and transporting trees or logs before they are processed in the sawmill, this data does not serve as an input information on the basis of which the acquisition information detected in the sawmill is assigned to an object (as claimed in feature (iii)) - instead, it is used in Figorilli et al. for tracing the objects (logs). (1st par. on pg. 13)

The examiner respectfully disagrees. Figorilli’s auditor device (i.e. pg. 7, 3rd par. “smart phone”) gathers information and associates it with the object (e.g. pg. 4, 5th bullet “the RFID2 information is associated to the database: date of entry … description and number of parts”). 

It is further respectfully noted that the data transmitted before the processing m the sawmill of Figorilli et al. is also only information contained in the RFID tag, which can also be detected by the acquisition device in the sawmill, and thus essentially equates to the acquisition information (see. p. 7 and p.8). This is in stark contrast to the instant invention where "the acquisition information [ ... ] can be changed on the basis of the input information (seep. 17 of the application), this is not provided for in the system disclosed in Figorilli et al., since the data provided to the auditor device prior to the processing of the logs in the sawmill (in terms of time) - as already described - does not comprise any information beyond the acquisition information (data read out in the sawmill by RFID antenna).
According to the instant invention, the provision of an input information advantageously allows a reaction that is particularly fast and flexible to current developments. With regard to a possible implementation of a pollution monitoring system, it may become necessary to severely restrict pollutant emissions in the short term, for example, due to increased temperature or fine dust pollution. By means of an input information, the system can implement corresponding dynamic price adjustment rapidly and reliably (see. p. 18 in the originally filed application).

Initially it is noted that the claims do not recite “where "the acquisition information [ ... ] can be changed on the basis of the input information”, nor do they explicitly recite any of the mentioned benefits. Accordingly, regardless of whether or not Figorilli discloses such things they not represent a distinction over the reference. Further Figorilli appears to allow for the input of “external” information and modification of a record associated with the object (see e.g. pg. 4, 2nd bullet “adds the following data related to each single log”). Accordingly, it is difficult to see how the referenced portions of the specification could be included in the claim to make a distinction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Blockchain Implementation Prototype for the Electronic Open Source Traceability of Wood along the Whole Supply Chain” by Figorilli et al. (Figorilli) in view of US 2006/0271339 to Fukada (Fukada) in view of US 2020/0374112 to Sovio et al. (Sovio).

Claim 1: Figorilli discloses a system for executing a work process on an object, wherein the work process comprises at least one process step and wherein at least one state of the object is changed at least temporarily by the work process, wherein the system comprises: 
a work station for executing the at least one process step of the work process (e.g. pg. 4, 1st partial par. “Timber marking: application of the first RFID (RFID1) … Sawmill processing: … number of parts in which the log is decomposed”); 
an acquisition device for detecting at least one acquisition information associated with the object (e.g. pg. 4, 1st full par. “Through the RFID antennas … through a portable reader”, pg. 7, 2nd full par. “information registered through the app … the app uses some devices inside the smart phone … to collect data”), wherein the acquisition information comprises a status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”); 
an auditor device (pg. 7, 2nd full par. “The information registered through the app is … synchronized on a remote server”);
wherein each work station is assigned an acquisition device, characterized in that
an identification element is assigned to the object and the acquisition device is adapted to output the acquisition information to the auditor device , the auditor device being adapted to assign the acquisition information to the identification element of the object (e.g. pg. 7, 2nd full par. “The information registered through the app is stored on an internal database”); and
wherein the auditor device is adapted to receive input information and to assign the acquisition information to the object depending on said input information (pg. 8, pg. 7,m 2nd full par. “The information registered through the app”, e.g. pg. 4, 5th bullet “the RFID2 information is associated to the database: date of entry … description and number of parts”).

Claim 2: Figorilli discloses a method for executing a work process on an object, wherein the work process is executed by a work station and comprises at least one process step and wherein at least one state of the object is changed at least temporarily by said work process, 
the method comprising:
a) providing the object (e.g. pg. 3, last full par. “Ten trees”),
b) assigning an identification element to the object (e.g. pg. 4, 1st partial par. “Timber marking: application of the first RFID (RFID1)”), 
c) acquiring at least one acquisition information by an acquisition device (e.g. pg. 4, 1st full par. “Through the RFID antennas … through a portable reader”, pg. 7, 2nd full par. “information registered through … the smart phone … to collect data”), wherein the acquisition information comprises a status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”); 
d) transmitting the acquisition information by means of the acquisition device to an auditor device (e.g. pg. 7, 2nd full par. “The information registered through the app is … synchronized on a remote server”), wherein the auditor device receives input information (pg. 7, 2nd full par. “information registered through … the smart phone … to collect data”); and, 
e) assigning the acquisition information to the identification element of the object depending on said input information by means of the auditor device (pg. 8, pg. 7, 3rd par. “The information registered through the app”, e.g. pg. 4, 5th bullet “the RFID2 information is associated to the database: date of entry … description and number of parts”).

Figorilli does not disclose the acquisition information comprises an operating parameter of the work station, wherein the operating parameter describes a state of the work station at a time, when the object passes through the work station.

Fukada teaches acquisition information comprising an operating parameter of the work station, wherein the operating parameter describes a state of the work station at a time, when the object passes through the work station (par. [0032] “failure history data also includes … cause of failure … temperature, and humidity”).

It would have been obvious at the time of filing to include an operating parameter (Fukada par. [0032] “failure history data”) in the acquisition information (e.g. Figorilli pg. 7, 2nd full par. “the app uses some devices inside the smart phone … to collect data”). Those of ordinary skill in the art would have been motivated to do so to “prevent operational stoppages” (Fukada par. [0003]-[0004], also see Figorilli pg. 4, 1st partial par. “Sawmill processing”).

Figorilli and Fukada do not teach an auditor device comprising a Hardware Security Module (HMS), wherein the auditor device receives input information.

Sovio teaches an auditor device that comprises a Hardware Security Module (HSM) (par. [0076] “a trusted server device 100a comprising … the hardware security module 103a”).

It would have been obvious at the time of filing to include a HSM (Sovio par. [0076] “the hardware security module 103a”) in the auditor device (Figorilli pg. 7, 2nd full par. “remote server”, Sovio par. [0076] “a trusted server device”). Those of ordinary skill in the art would have been motivated to do so in order to “provide a secure and certified environment” (see e.g. Sovio par. [0076] “safeguards and manages digital keys and provides cryptoprocessing”, Figorilli pg. 7, 1st par. “Azure Key Vaults”).

Claim 5: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that 
the acquisition information comprises information on the passage of the object through the work station (e.g. pg. 4, 1st partial par. “data of entry into the sawmill”).

Claim 6: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that 
the identification element  is physically assigned to the object (pg. 4, 1st partial par. “application of the first RFID … above the cut”).

Claim 10: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to verify the acquisition information (pg. 8, last partial par. “control procedures to verify the data consistence and coherence”).

Claim 11: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to secure the acquisition information with crypto-graphic means (par. bridging pp. 8 and 9 “the data was adjusted in the form of the relative blockchain contract … for writing it within the blockchain”).

Claim 12: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that
the auditor device is adapted to store the acquisition information in a memory device  of the object and/or in a cloud (Fukada par. [0030] “failure history data of the device … is recorded in a memory part included in the RFID”).

Claim 13: Figorilli , Fukada and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to establish a link between the acquisition information and an ID of the object (pg. 4, 1st partial par. “This first tag associates the information on the database … Each RFID is uniquely associated with the tree, thus preserves the association with the RFID information … and adds the following data”), an ID of the acquisition device, information on the work station, an ID of the auditor device and/or a time stamp (pg. 4, 1st partial par. “data of entry into the sawmill”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “A Blockchain Implementation Prototype for the Electronic Open Source Traceability of Wood along the Whole Supply Chain” by Figorilli et al. (Figorilli) in view of US 2006/0271339 to Fukada (Fukada) in view of US 2020/0374112 to Sovio et al. (Sovio) in view of US 2020/0184692 to Yang et al. (Yang).

Claim 7: Figorilli , Fukada and Sovio teach the system according to claim 1 but does not disclose the identification element  is logically assigned to the object (3).

Yang teaches an identification element  is logically assigned to the object (par. [0031] “each of the products having the same lot ID is assigned a unique manufacturing number”).

It would have been obvious at the time of filing to logically assign the identification element to the object (par. [0031] “assigned a unique manufacturing number”). Those of ordinary skill in the art would have been motivated to do so as a known alternate means of identifying the individual objects which would have produced only the expected results (e.g. saving on RFID chips and or avoiding placing QR stickers on each board produced).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199